DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 11/30/2021
The status of the Claims is as follows:
Claims 1-25 have been amended;
Claims 1-25 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 was filed after the mailing date of the Application on 11/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.112, the applicant), regards as the invention.

Claim 5 recites the limitation “…and which, with respect to the relative motion of the revolution of the reel around the palletized load is adapted to remain integral with the palletized load.”

It is unclear what structure “is” refers. For the purposes of examination the Examiner has interpreted the structure to be the covering tape. 

Claim 19 recites the limitation "the second frame" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, 11-13, 15, 18, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cere' et al. (US 20140217258; Cere).

Regarding Claim 1 Cere discloses a machine (100) for stabilizing palletized loads (70), comprising: 

a functional arrangement (1) provided with a reel (3) on which a covering tape (4) is wound, 

a gripping device (37) adapted to take a first end of the covering tape (4) wound on the reel (3) and to make it integral with the palletized load (70), 

a first movement apparatus (104) adapted to generate a relative motion of revolution of the functional arrangement (1) around the palletized load (70), according to a predetermined revolution axis (Z), 

a second movement apparatus (102) adapted to generate a relative motion of translation of the functional arrangement (1) with respect to the palletized load (70) in a direction parallel to the revolution axis (Z), 

a cutting device (38) placed in the functional arrangement (1) so as to separate the covering tape (4) from the reel (3), and 

a fixing device (39) adapted to fix at least a second end of the covering tape (4) to the palletized load (70).  

Regarding Claim 5 Cere discloses the invention as described above. Cere further discloses  the gripping device (37) comprises a gripper member (lever 37) adapted to seize the first end of the covering tape (4) and which, with respect to the relative motion of revolution of the reel (3) around the palletized load (70), is adapted to remain integral with the palletized load (70).  

Regarding Claim 6 Cere discloses the invention as described above. Cere further discloses the gripping device (37) comprises actuator members (Fig. 5; par 117 ) adapted to move said gripper member (sliding lever 37) in a predetermined sliding direction towards and away from the revolution axis (Z).  


Regarding Claim 8 Cere discloses the invention as described above. Cere further discloses the cutting device (38) comprises at least one blade3In re of: A.C.M.I. - SOCIETA' PER AZIONIAtty. Dkt. MAGRI13 Preliminary Amendment(par 118) and actuator members (par 118) adapted to move said blade (par 118) with respect to the covering tape (4) unwinding from the reel (3).  

Regarding Claim 9 Cere discloses the invention as described above. Cere further discloses the functional arrangement (1) comprises a blocking device (47) positioned between the reel (3) and the cutting device (38), for selectively blocking the covering tape (4) unwinding from the reel (3).  

Regarding Claim 11 Cere discloses the invention as described above. Cere further discloses the functional arrangement (1) comprises an advancement device (55, 56, 57) positioned between the reel (3) and the cutting device (37), to unwind the covering tape (4) from the reel (3) and make it advance towards the cutting device (37).  

Regarding Claim 12 Cere discloses the invention as described above. Cere further discloses said advancement device (55, 56, 57) comprises: 

a motorized drive roller (56) adapted to drag the covering tape (4) coming from the reel (3), 

a contrast roller (55) parallel to the drive roller (56), and 4In re of: A.C.M.I. - SOCIETA' PER AZIONIAtty. Dkt. MAGRI13 
Preliminary Amendment
actuator members (58) adapted to create a relative movement of said drive roller (56) and said contrast roller (55) between a distanced configuration, in which the covering tape (4) passes with clearance between the drive roller (56) and the contrast roller (55), and a neared configuration, in which the covering tape (4) is clamped between the drive roller (56) and the contrast roller (55).  

Regarding Claim 13 Cere discloses the invention as described above. Cere further discloses the functional arrangement (1) comprises a brake (17) for braking the rotation of the reel (3). 

Regarding Claim 15 Cere discloses the invention as described above. Cere further discloses the functional arrangement (1) comprises a single rigid frame (50; Fig. 3) connected to the second movement apparatus (102) and on which both the reel (3) and the cutting device (37) are installed.  (par 44)

Regarding Claim 18 Cere discloses the invention as described above. Cere further discloses the functional arrangement (1) comprises a first rigid frame (30; Fig. 3) carrying the cutting device (38), a second rigid frame (50; Fig. 3) carrying the reel (3), and an articulated arm (102) with parallel axes having a first end articulated to the first rigid frame (30; Fig. 3) and a second end articulated to the second rigid frame (50; Fig. 3).  

Regarding Claim 21 Cere discloses the invention as described above. Cere further discloses said fixing device (39) is placed in the functional arrangement (1).  

Regarding Claim 22 Cere discloses the invention as described above. Cere further discloses said fixing device (39) is associated with a third movement apparatus (21) adapted to move it at least in a direction parallel to the revolution axis (Z).  

Regarding Claim 23 Cere discloses the invention as described above. Cere further discloses at least two interchangeable functional arrangements (1), each of which is provided with a reel (3) and with a cutting device (37), and a service apparatus (par 47) adapted to house said functional arrangements (1), which is provided with means for winding the covering tape (4) on the respective reels (3).  

Regarding Claim 24 Cere discloses the invention as described above. Cere further discloses at least two interchangeable reels (3) and a service apparatus (par 47) adapted to house said reels (3) and provided with means for winding the covering tape (4) thereon.  

Regarding Claim 25 Cere discloses a method for stabilizing palletized loads (70), comprising the steps of: 7In re of: A.C.M.I. - SOCIETA' PER AZIONIAtty. Dkt. MAGRI13 Preliminary Amendment 
preparing a reel (3) on which a covering tape (4) is wound, 

taking a first end of the covering tape (4) wound on the reel (3) and making it integral with the palletized load (4), 

generating a relative motion of revolution of the reel (3) around the palletized load (4), according to a predetermined revolution axis (Z), 

generating a relative motion of translation of the reel (3) with respect to the palletized load in a direction parallel to the revolution axis (Z),  (par 113-131; Figs  10-15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cere' et al. (US 20140217258; Cere) in view of Murarotto et al. (US 20140013707; Murarotto) .
Regarding Claim 3 Cere discloses the invention as described above. Cere further discloses a rest surface (103) for the palletized load (70) 
However Cere does not expressly disclose an upper pad, super-imposed on said rest surface and adapted to stay in contact with the top of the palletized load. 
Murarotto teaches a machine for stabilizing a palletized load that includes a rest surface (2) an upper pad (4), super-imposed on said rest surface (2) and adapted to stay in contact with the top of the palletized load (par 21) providing a stabilizing structure for the purposes of improving the efficacy of the machine. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the machine for stabilizing a palletized load disclosed by Cere and include an upper pad as taught by Murarotto since par 21 of Murarotto suggests that such a modification provides a stabilizing structure for the purposes of improving the efficacy of the machine. 
Regarding Claim 7 Cere discloses the invention as described above. Cere further discloses the first movement apparatus (104). 

Murarotto teaches a machine for stabilizing a palletized load that includes a first movement apparatus (2) comprises a platform (par 21), which makes the rest surface (2) available for the palletised load (par 21), and actuator members adapted to put the platform (par 21) in rotation around a rotation axis coincident with the revolution axis providing another means of rotation for the purposes of improving the efficiency of the machine. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first movement apparatus of Cere to include a rotary platform as taught by Murarotto since par 21 of Murarotto suggests that such a modification provides another means of rotation for the purposes of improving the efficiency of the machine. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cere' et al. (US 20140217258; Cere) in view of Smith et al. (US 20130081360; Smith) .

Regarding Claim 20  Cere discloses the invention as described above. Cere further discloses said fixing device (38) is a welder. 
However, Cere does not expressly disclose the fixing device comprises at least one dispensing gun adapted to apply an adhesive between the second end of the covering tape and the palletized load.  
Smith teaches a machine for stabilizing palletized loads that includes a fixing device comprises at least one dispensing gun adapted to apply an adhesive between the second end of the covering tape and the palletized load providing a reliable alternative for securing the end of the tape for the purposes of stabilizing the load.  (par 36-39) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the fixing device of Cere with the fixing device of Smith since par 36-39 of Smith suggests that such a modification provides a reliable alternative for securing the end of the tape for the purposes of stabilizing the load. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cere' et al. (US 20140217258; Cere) in view of Martin-Cocher et al. (US 5447008 A; Martin) .
Regarding Claim 14  Cere discloses the invention as described above. Cere further discloses the second movement apparatus (102). 
However Cere does not expressly disclose the second movement apparatus is configured to allow a variation in the orientation of the functional arrangement by rotation around an oscillation axis perpendicular to the revolution axis.  
Martin discloses a machine fore stabilizing a palletized load that includes a second movement apparatus (13, 15) is configured to allow a variation in the orientation of the functional arrangement (11, 16, 22) by rotation around an oscillation axis (Y) perpendicular to the revolution axis (5, 12) providing a variety of angles and widths of the tape wrapped around the load for the purposes of improving the efficiency of the machine. (Col 8 lines 15-37)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the second movement apparatus of Cere to be configured to allow a variation in the orientation of the functional arrangement by rotation around an oscillation axis perpendicular to the revolution axis as taught by Martin since Col 8 lines 15-37 of Martin suggests that such a modification provides a variety of angles and widths of the tape wrapped around the load for the purposes of improving the efficiency of the machine. 

Allowable Subject Matter
Claims 4, 10, 16, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4 the prior Art does not teach a gripping device installed on an upper pad in addition to the limitations included in Claims 3 and 1.  

Regarding Claim 10 the Prior Art does not teach a blocking device that includes a pair of plates that move between a distanced configuration, in which the covering tape passes with clearance between said plates, and a neared configuration, in which the covering tape is clamped between said plates in addition to the limitations included in Claims 9 and 1. 

Regarding Claim 16 the Prior Art does not teach the second movement apparatus comprises a serial manipulator in addition to the limitations included in Claims 15 and 1. 

Regarding Claims 17 and 19 the Prior Art does not teach the second movement apparatus includes Preliminary Amendmentan articulated joint adapted to connect the rigid frame to the second end of the articulated arm, said articulated joint defining an articulation axis coincident with the oscillation axis in addition to the limitations included in Claims 14 and 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731